Reynolds, J.
Appeal from a judgment of the Supreme Court, County of New York (transferred to this court by order of the First Department dated April 21, 1966) in a proceeding pursuant to CPLR article 78, denying appellant’s demand that respondents be compelled to pay him the salary received by certain other assistant deputy clerks retroactively to September 3, 1963 and dismissing his petition. Appellant has not shown the requisite, clear legal right to relief as to entitle him to an order of mandamus (Matter of Alweis v. Wagner, 14 N Y 2d 923; Matter of Dreher v. Wagner, 14 N Y 2d 926; see Barkovich v. Beame, 25 A D 2d 518; see, also, Matter of Goldberg v. Beame, 22 A D 2d 520). Judgment affirmed, without costs. Herlihy, J. P., and Staley, Jr., JJ., concur; Taylor, J., not voting.